Citation Nr: 0422325	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) and Regional Office (RO) 
in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  

4.  Entitlement to an effective date earlier than July 18, 
2000, for the assignment of higher ratings for varicose veins 
of each lower extremity.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to July 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
RO.  This case was remanded for additional development in 
October 2003.

(The claim of entitlement to an effective date earlier than 
July 18, 2000, for the assignment of higher ratings for 
varicose veins of each lower extremity will be addressed in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's varicose veins of the left lower extremity 
are manifested by edema with symptoms relieved by elevation 
of extremity or compression hosiery.

2.  The veteran's varicose veins of the right lower extremity 
are manifested by edema with symptoms relieved by elevation 
of extremity or compression hosiery.

3.  The veteran's service-connected hemorrhoids are 
manifested by objective evidence of skin tags, but no 
internal or external hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, or 
evidencing frequent recurrences; the veteran does not 
experience persistent bleeding, fissures, or anemia.  




CONCLUSIONS OF LAW

1.  An evaluation higher than 10 percent for varicose veins 
of the left lower extremity is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.27, 4.104 
(Diagnostic Code 7120) (2003). 

2.  An evaluation higher than 10 percent for varicose veins 
of the right lower extremity is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.27, 4.104 
(Diagnostic Code 7120) (2003).

3.  An increased (compensable) rating for service-connected 
hemorrhoids is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.27, 4.7, 4.114 (Diagnostic 
Code 7336) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. 4.3 (2003).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Varicose Veins

Under the rating criteria for varicose veins, a 10 percent 
rating is assigned for varicose veins manifested by 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  
38 C.F.R. § 4.104 (Diagnostic Code 7120) (2003).  The next 
higher rating of 20 percent is provided for varicose veins 
productive of persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  Id.  A 40 percent rating is assigned 
when there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  Id.  A 
60 percent rating is assigned when there is persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  Id.  A 100 percent rating is 
assigned when there is massive board-like edema with constant 
pain at rest attributed to varicose veins.  Id.  These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is 
evaluated separately and the ratings are combined under 38 
C.F.R. § 4.25 using the bilateral factor (38 C.F.R. § 4.26), 
if applicable.  38 C.F.R. § 4.104, Code 7120 (2003).

The Board finds that an evaluation higher than 10 percent is 
not warranted for varicose veins of the left or right lower 
extremity.

In the veteran's case, a statement from a private physician 
in September 2000, reflects that the veteran complained of 
pain in the right leg when standing but relieved with 
walking.  Examination revealed severe tortuous dilated 
varicose veins of the upper thigh and right leg, mild stasis 
dermatitis on the medial side of the right ankle, and mild 
varicose veins of the left leg.  Recurrent severe varicose 
veins of the right leg were diagnosed.  

When examined by VA in September 2000, the veteran complained 
of constant aching of his legs at rest.  Bilateral leg 
examination revealed varicose veins on the anterior and 
posterior areas of both legs.  The right upper thigh had a 
more prominent varicose vein noted than the left upper thigh. 
The diagnoses included varicose veins.  

VA outpatient treatment records show that, in January 2004, 
the veteran was found to have persistent edema without 
ulceration.

When examined by VA in March 2004, the veteran complained of 
daily itching and aching in both legs.  He used support hose 
for treatment.  The varicose veins had not interfered with 
daily activity and the veteran denied any functional 
impairment, but he reported that he had to elevate his legs 
at the day's end.  Physical examination revealed moderately 
large varicosities of both lower extremities.  These multiple 
varicosities were visible and palpable.  No ulceration, 
edema, stasis pigmentation, or eczema changes were noted.  
None of the extremities was bleeding.  Multiple varicosities 
of both lower extremities was diagnosed.

In the veteran's case, despite his contentions, a review of 
the record indicates that the evidence of record does not 
support the assignment of disability rating in excess of 10 
percent for the veteran's varicose veins of the left or right 
lower extremity.  As noted above, to warrant the next higher 
rating of 20 percent rating, the evidence would have to show 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. § 4.104 (Diagnostic Code 7120) (2003).  In 
his case, there is one notation that the veteran has 
persistent edema, but edema was not found on examination in 
March 2004.  Additionally, any edema experienced by the 
veteran appears to be relieved completely by elevation.  In 
other words, without evidence showing the veteran indeed 
experiences persistent edema and that it is incompletely 
relieved by elevation of the extremity or compression 
hosiery, he is not entitled to a rating higher than 10 
percent under the rating criteria for Diagnostic Code 7120 
for service-connected varicose veins of the left or right 
lower extremity.

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO regarding the severity of his service-
connected varicose veins of left or right lower extremity.  
While a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under pertinent rating criteria or 
the nature of the service-connected pathology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased schedular rating 
for varicose veins of the left or right lower extremity.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating for varicose veins of the left lower 
extremity as well as the claim for an increased rating for 
varicose veins of the right lower extremity.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Hemorrhoids

The veteran's service-connected hemorrhoids have been 
evaluated as noncompensably disabling under 38 C.F.R. § 4.114 
(Diagnostic Code 7336) (2003).  Under Diagnostic Code 7336, 
hemorrhoids (external or internal) will be rated as zero 
percent disabling when they are mild or moderate.  38 C.F.R. 
§ 4.114 (Diagnostic Code 7336) (2003).  Hemorrhoids will be 
rated as 10 percent disabling when they are large or 
thrombotic, irreducible, with excessive redundant tissue, or 
evidencing frequent recurrences.  Id.  A 20 percent 
disability rating is warranted when they cause persistent 
bleeding with secondary anemia, or fissures.  Id.

Despite the veteran's contentions to the contrary, the Board 
finds that the veteran's service-connected hemorrhoids do not 
warrant a compensable rating under Diagnostic Code 7336.  As 
reported above, in order for the veteran to be entitled to a 
compensable evaluation for his service-connected hemorrhoids, 
they must be large or thrombotic, irreducible, with excessive 
redundant tissue, or evidencing frequent recurrences.  38 
C.F.R. § 4.114 (Diagnostic Code 7336) (2003).  However, at 
the veteran's VA examination in September 2000, none of the 
foregoing problems was noted.  Examination revealed evidence 
of external hemorrhoids that were not inflamed, but were 
present completely around the circumference of the rectum.  
There was no evidence of bleeding, or large or thrombotic 
hemorrhoids.  In fact, the veteran himself reported that he 
could manage his hemorrhoids with Preparation H, prune juice, 
and hot baths. 

More recently, when examined by VA in March 2004, the veteran 
denied any bleeding but reported that he may have had some 
very mild blood staining on his underwear but that was 
extremely infrequent.  His main complaint was itching.  
Examination revealed no colostomy, evidence of fecal leakage, 
or signs of anemia.  There were no fissures or bleeding but 
there were a number of old skin tags about the anus, which 
would indicate previous hemorrhoids.  Current skin tags and 
old hemorrhoids were diagnosed.  The examiner opined that the 
veteran's hemorrhoids appeared to be mild.  Accordingly, the 
Board finds that the veteran's hemorrhoids are most 
appropriately characterized as being no more than mild or 
moderate in severity.  38 C.F.R. § 4.114 (Diagnostic Code 
7336).  Therefore, an increased (compensable) rating is not 
warranted.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO regarding the severity of his service-
connected hemorrhoids.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno, 6 Vet. 
App. at 470; Grottveit, 5 Vet. App. at 92-93; Espiritu, 
2 Vet. App. at 494-95.  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased (compensable) 
schedular rating.  The Board concludes that, for the reasons 
set out above, the preponderance of the evidence is against 
the claim for an increased (compensable) rating.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert, 1 Vet. App. at 49.

Extraschedular Considerations

In view of the above, the Board has considered whether the 
veteran is entitled to ratings for his service-connected 
varicose veins or hemorrhoids on account of considerations 
outside the schedular rating criteria.  The Board, however, 
finds that the evidence does not tend to show that service-
connected varicose veins or hemorrhoids present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The current 
evidence of record does not demonstrate that service-
connected varicose veins or hemorrhoids have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It bears emphasis that 
the schedular rating criteria are designed to take problems 
such as experienced by the veteran into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1 (2002).  In the veteran's case, there is no indication 
that varicose veins or hemorrhoids are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under § 3.321(b).  As noted above, 
there is no evidence that the nature and severity of his 
symptoms are beyond what is contemplated by the applicable 
criteria.  The appellant has not required frequent 
hospitalization for varicose veins or hemorrhoids, and there 
has not been any significant or regular outpatient treatment 
for these problems.  In view of these findings and in the 
absence of evidence of extraordinary symptoms, the Board 
concludes that the schedular criteria adequately contemplate 
the nature and severity of the veteran's service-connected 
varicose veins or hemorrhoids.  Therefore, the Board 
concludes that a remand to the RO for referral of the issues 
to the VA Central Office for consideration of extraschedular 
evaluations is not warranted.

Veterans Claims Assistance Act of 2000

In adjudicating these rating claims on appeal, the Board has 
considered the applicability of the regulations implementing 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  38 C.F.R. § 3.159 (2003).  These 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  The regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence VA will retrieve.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the increased rating claims.  

The record reflects that the veteran was specifically advised 
in December 2003 of the information and evidence needed to 
substantiate the claims for an increased rating, and that the 
correspondence additionally informed him of what evidence VA 
was responsible for obtaining, and what evidence he was 
responsible for obtaining.  The need for specific evidence 
from the veteran was discussed and the veteran was informed 
that he could request assistance in obtaining any outstanding 
evidence.  The Board concludes that the veteran has been 
given the required notice in this case, at least to the 
extent of what was required to substantiate his claims for 
increased ratings.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).  

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the appellant.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims.  This 
includes the veteran's service medical records as well as VA 
and private treatment records, and the veteran has not 
indicated that additional records exist that would have an 
effect on the Board's analysis.  

Additionally, VA offered the veteran an opportunity to 
provide testimony in support of his claims; however, the 
veteran elected not to do so.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded 
VA examinations in September 2000 and March 2004, and a VA 
examiner has provided an opinion regarding the severity of 
the veteran's service-connected disabilities.  An additional 
examination or medical opinion being unnecessary, the Board 
finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  The Board is not aware of any outstanding evidence.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

An increased rating for varicose veins of the left lower 
extremity is denied.  

An increased rating for varicose veins of the right lower 
extremity is denied.  

An increased (compensable) rating for hemorrhoids is denied.


REMAND

Previously, this case was before the Board in October 2003 
when it was remanded, in part, for additional development to 
include properly advising the veteran of the notice 
provisions of the VCAA.  Nevertheless, a review of the claims 
file reveals that the veteran still has not been given the 
notice required by the VCAA with respect to his claim for an 
effective date earlier than July 18, 2000, for the assignment 
of higher ratings for varicose veins of each lower extremity.  

As noted above, the implementing regulations are applicable 
to all claims filed on or after the date of enactment of the 
VCAA - November 9, 2000 - or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.  The regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
information or evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  38 C.F.R. § 3.159 (2003); see also Quartuccio, 16 Vet. 
App. at 187.

Decisions by the United States Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, 16 Vet. 
App. at 183.  It cannot be said, in this case, that VA has 
completely fulfilled its duty to notify the veteran of what 
is needed to substantiate the claim of entitlement to an 
effective date earlier than July 18, 2000, for the assignment 
of higher ratings for varicose veins of each lower extremity, 
particularly with respect to the information or evidence 
required of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  In this regard, a remand 
is required to provide notice in accordance with the VCAA.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the 
claims file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied 
with and satisfied to the 
extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of 
what is yet required of him to 
substantiate his claim for an 
earlier effective date, and of 
the information or evidence 
that VA will yet obtain with 
respect to his claim.  
38 C.F.R. § 3.159 (2003).  He 
should be told to provide any 
evidence of his having filed a 
claim for an increase earlier 
than July 18, 2000, or of his 
having been examined or treated 
by VA earlier than July 18, 
2000, for varicose veins.  He 
should be specifically informed 
that he should submit any 
evidence in his possession that 
pertains to the claim remaining 
on appeal.  Id.  

2.  After complying with the 
notice and duty-to-assist 
provisions of the VCAA 
regulations, the RO should re-
adjudicate the claim.  If the 
benefit sought is denied, a 
supplemental statement of the 
case (SSOC) should be issued.  
The SSOC should contain, among 
other things, a summary of the 
evidence received since the 
last SSOC was issued in May 
2004.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be 
afforded an opportunity to 
respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



